Filing Date: 10/25/2019
Claimed Foreign Priority Date: 11/15/2018 (KR 10-2018-0141025)
Applicants: Lee at al.
Examiner: Younes Boulghassoul 

DETAILED ACTION
This Office action responds to the Application filed on 10/25/2019.
Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The application serial no. 16/664,113 filed on 10/25/2019 has been entered.  Pending in this Office Action are claims 1-19.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 11-13, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe (IDS reference JP2014-192203 and associated Machine translation).

Regarding Claim 1, Watanabe (see, e.g., Figs. 1 and 2-9) shows all aspects of the instant invention, including a printed circuit board comprising:
- an insulating material (e.g., 2)
- a metal layer (e.g., 3) disposed on a first surface (e.g., 2a) of the insulating material and comprising an opening (e.g., 12 having diameter d2)
- a pad (e.g., 4) disposed along a second surface (e.g., 2b) of the insulating material
- a via hole (e.g., 18 having top diameter d1 and bottom diameter d3) penetrating through the insulating material and extending from the pad to the opening
- a conductor (e.g., 22,24) disposed along the opening and the via hole
- wherein a diameter of a portion of the via hole adjacent to the opening (e.g., d1) is smaller than a diameter of a portion of the opening adjacent to the via hole (e.g., d2) 
Regarding Claim 2, Watanabe (see, e.g., Fig. 1) shows that opening 12 has substantially vertical sidewalls. Therefore, Watanabe also shows that the diameter of the portion of the via hole adjacent to the opening (e.g., d1) is smaller than a diameter of a portion of the opening opposite the portion of the opening adjacent to the via hole (e.g., d2).
Regarding Claim 3, Watanabe (see, e.g., Fig. 1) shows that the conductor comprises:
- a seed layer (e.g., 22) continuously disposed along an inner surface of the opening and an inner surface of the via hole
- an electroplating layer (e.g., 24
Regarding Claim 4, Watanabe (see, e.g., Fig. 1) shows that the seed layer (e.g., 22) extends along a surface of the metal layer (e.g., 3).
Regarding Claim 5, Watanabe (see, e.g., Fig. 1) shows that the electroplating layer (e.g., 24) extends through the opening (e.g., 12) and on the metal layer (e.g., 3).
Regarding Claim 6, Watanabe (see, e.g., Fig. 1) shows that the electroplating layer (e.g., 24) comprises:
- a first electroplating layer (e.g., 20) disposed inside the via hole (e.g., 18)
- a second electroplating layer (unlabeled) disposed inside the opening (e.g., 12)   
- a third electroplating layer (e.g., 21) disposed on the metal layer and the second electroplating layer
- wherein a width of the third electroplating layer (e.g., width of 21) is greater than a width of the second electroplating layer (e.g., width of d2)
Regarding Claim 11, Watanabe (see, e.g., Fig. 1) shows that a thickness of the metal layer (e.g., 3) is greater than a thickness of the seed layer (e.g., 22)   .
Regarding Claim 12, Watanabe (see, e.g., Figs. 1 and 2-12) shows all aspects of the instant invention, including a printed circuit board comprising:
- an insulating material (e.g., 2)
- a first pad disposed (e.g., 4) along a first surface of the insulating material (e.g., 2b)
- a via (e.g., 20) penetrating through the insulating material and disposed on the first pad
- a second pad (e.g., 3,21,22) disposed on the via, wherein the second pad comprises:
e.g., 3 has an annular shape) and disposed on a second surface of the insulating material (e.g., 2a) so as not to overlap the via
a seed layer (e.g., 22) continuously disposed along the second surface of the insulating material, an inner surface of the metal layer, and a surface of the metal layer
an electroplating layer (e.g., 21) disposed on the seed layer
Regarding Claim 13, Watanabe (see, e.g., Fig. 1) shows that an inner diameter of the metal layer (e.g., d2) is greater than a diameter of a portion of the via adjacent to the metal layer (e.g., d1).
Regarding Claim 17, Watanabe (see, e.g., Figs. 10-12) shows all aspects of the instant invention, including a printed circuit board comprising:
- an insulating material (e.g., 41)
- a pad (e.g., 22,24) disposed in the insulating material along a first surface of the insulating material (e.g., bottom surface)
- a metal layer (e.g., 43b) disposed on a second surface of the insulating material (e.g., top surface) and comprising an opening (e.g., 43a) that at least partially overlaps the pad in a thickness direction of the printed circuit board
- a via hole (e.g., 41b) connecting the pad to the opening
- a conductor (e.g., 48a,48b) disposed in the via hole
Regarding Claim 18, Watanabe (see, e.g., Fig. 12) shows that the opening (e.g., 43a) completely overlaps the pad (e.g., 22,24
Regarding Claim 19, Watanabe (see, e.g., Fig. 12) shows the conductor comprises a seed layer (e.g., 48a) having a stepwise structure extending from the metal layer (e.g., 43b) to the pad (e.g., 22,24).

Claim Rejections - 35 USC § 103
















In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7, 10, and 14 rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (IDS reference JP2014-192203 and associated Machine translation).

Regarding Claim 7, Watanabe (see, e.g., Fig. 1) shows that a depth of the via hole 18 is smaller than a diameter d2 of the portion of the opening adjacent to the via hole, thus discloses that a ratio of a depth of the via hole to the diameter of the portion of the opening adjacent to the via hole is less than 1. However, he does not explicitly show that said ratio is greater than 0.66 and less than 0.83. 
However, it is noted that the specification fails to provide teachings about the criticality of having the ratio greater than 0.66 and less than 0.83, and the courts have held that differences in ratios will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ratios are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph below) of the claimed ratio between a depth of the via hole to the diameter of the portion of the opening adjacent to the via hole, and since Watanabe shows a ratio known in the art (i.e., less than 1), it would have been obvious to one of ordinary skill in the art to use these ratio values in the device of Watanabe.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed dimensions ratios or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions ratios or upon another variable In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1939 (Fed. Cir. 1990).
Regarding Claim 10, Watanabe (see, e.g., Figs. 1 and 4) shows that a diameter d3 of a portion of the via hole 18 adjacent to the pad 4 and a diameter d1 of the portion of the via hole adjacent to the opening 12 are such that “the opening length d1 on the upper surface is slightly larger than the opening length d3 on the lower surface” (see, e.g., Machine Translation, Page 7, L. 18-19), thus discloses that a ratio of a diameter of a portion of the via hole adjacent to the pad to the diameter of the portion of the via hole adjacent to the opening is slightly less than 1. However, he does not explicitly show that said ratio is greater than 0.8 and less than 1. Also, see comments stated above in Par. 22-24 with regards to claim 7, which are considered repeated here, as applied to the claimed ratio range.
Regarding Claim 14, Watanabe (see, e.g., Fig. 1) shows that a thickness of the via 20 is smaller than an inner diameter d2 of the metal layer, thus discloses that a ratio of a thickness of the via to an inner diameter of the metal layer is less than 1. However, he does not explicitly show that said ratio is greater than 0.66 and less than 0.83. Also, see comments stated above in Par. 22-24 with regards to claim 7, which are considered repeated here, as applied to the claimed ratio range.

Claims 8-9 and 15-16 rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (IDS reference JP2014-192203 and associated Machine translation) in view of Seo et al. (US2017/0094773).

Regarding Claims 8 and 9, while Watanabe (see, e.g., Fig. 1) shows a core wiring board 2 of an insulating material, he is silent about the insulating material comprising a first resin layer and a second resin layer stacked on the first resin layer, as e.g., Fig. 1 and Par. [0049], [0057]), on the other hand and in the same field of endeavor, teaches a printed circuit board having a first resin core layer 110 of a thermosetting resin such as an epoxy resin, and a second resin adhesive coating 112 of a thermoplastic resin such bismaleimide-triazine (BT) resin, stacked on the first resin layer, to enable the optimization of adhesion reliability between the core layer and overlaying metal layers.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the first and second resin layers as claimed in the structure of Watanabe, as taught by Seo, to enable the optimization of adhesion reliability between the core layer and overlaying metal layers.
Regarding Claims 15 and 16, see comments stated above in Par. 28-29 with regards to claims 8 and 9, which are considered repeated here.

Conclusion






























The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional reference cited disclose printed circuit boards comprising features similar to the instant inventions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached at (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814